FILED
                           NOT FOR PUBLICATION                                  JAN 22 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ADELL PANNING,                                   No. 12-17010

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00643-LRH-
                                                 VPC
  v.

EUREKA COUNTY; et al.,                           MEMORANDUM*

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                           Submitted January 16, 2014**
                             San Francisco, California

Before: O’SCANNLAIN, GRABER, and NGUYEN, Circuit Judges.

       Adell Panning, an employee of Eureka County, appeals the district court’s

grant of summary judgment only as to the County and County Commissioner

Michael Page on her 42 U.S.C. § 1983 claim for retaliation under the First


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment. Reviewing the district court’s order granting summary judgment de

novo, Ellins v. City of Sierra Madre, 710 F.3d 1049, 1056 (9th Cir. 2013), we

affirm.

      To prevail on a First Amendment retaliation claim, a public employee must

show, among other things, that she suffered an adverse employment action. Eng v.

Cooley, 552 F.3d 1062, 1071 (9th Cir. 2009); see also Coszalter v. City of Salem,

320 F.3d 968, 970 (9th Cir. 2003) (holding that an adverse employment action is

one “that is reasonably likely to deter employees from engaging in constitutionally

protected speech”).

      In support of her claim that she suffered an adverse employment action,

Panning offered evidence that Commissioner Page met with her to discuss his

concern that her comments were perceived as an attempt to undermine another

employee. During that meeting, her employer repeatedly disavowed any intention

to discipline Panning, and instead merely urged her to be more tactful and “try to

keep it as positive as you can.” Panning’s own evidence thus conclusively

demonstrates that she was not subject to an adverse employment action. See Nunez

v. City of Los Angeles, 147 F.3d 867, 874–75 (9th Cir. 1998).

      AFFIRMED.




                                         2